Case 3:19-cv-00823-NJR Document 28 Filed 04/09/20 Pagelof2 Page ID #112

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATE OF AMERICA
PLAINTIFF

CIVIL. NO. 19-cv-823-NJR
V.

$182,620.00 IN UNITED STATES
CURRENCY,

DEFENDANT.

MOTION TO DISMISS CLAIM
Defendant, Salpi Aussou, respectfully moves for dismissal of her claim in this matter,

asset ID 19-DEA646798.

Respectfully submitted,
TAHMAZIAN LAW FIRM P.C.
/s/ Jilbert Tahmazian

JILBERT TAHMAZIAN
Attorney at Law

1518 West Glenoaks Boulevard.
Glendale, CA 91201
Case 3:19-cv-00823-NJR Document 28 Filed 04/09/20 Page 2of2 Page ID #113

UNITED STATES DISTRICT COURT

Southern District of Illinois

UNITED STATES OF AMERICA

 

Plaintiff(s)

Vv.

$182,620.00 IN UNITED STATES CURRENCY

 

Defendant(s)

Neer Ne ee ee

Case Number: 19-cv-823-NJR

 

CERTIFICATE OF SERVICE

Thereby certify that on April 9, 2020 , lelectronically filed Motion to Dismiss

with the Clerk of Court using the

 

CM/ECF system which will send notification of such filing(s) to the following:

Adam E. Hanna, Assistant United States Attorney, Nine Executive Drive, Fairview Heights, Illinois 62208

and I hereby certify that on [date], I mailed by United States Postal Service, the

document(s) to the following non-registered participants:

Respectfully submitted,

Jilbert Tahmazian
Name of Password Registrant

TAHMAZIAM LAW FIRM, P.C

Address
1518 Glenoaks Bivd., Glendale, CA 91201

City, State, Zip

Phone: (818 ) 242 ~ 8201

 

Fax:(818) 242  - 8246
E-mail: jilbert @ |jilbertlaw.com

143574
Attorney bar number (if applicable)
